

	

		II

		108th CONGRESS

		2d Session

		S. 2945

		IN THE SENATE OF THE UNITED STATES

		

			October 8, 2004

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To permanently eliminate a procedure under which the

		  Bureau of Alcohol, Tobacco, Firearms, and Explosives can waive prohibitions on

		  the possession of firearms by convicted felons, drug offenders, and other

		  disqualified individuals.

	

	

		

			1.

			Short TitleThis Act may be cited as the

			 No Guns for Felons

			 Act.

		2.Administrative relief

			 from certain firearms prohibitions

			

				(a)

				In generalSection 925(c) of title 18, United

			 States Code, is amended—

				

					(1)

					in the first sentence by inserting (other than a natural

			 person) before who is prohibited;

				

					(2)

					in the fourth sentence—

					

						(A)

						by inserting person (other than a natural person) who is

			 a before licensed importer; and

					

						(B)

						by striking his and inserting the

			 person’s; and

					

					(3)

					in the fifth sentence, by inserting (1) the name of the

			 person, (2) the disability with respect to which the relief is granted, (3) if

			 the disability was imposed by reason of a criminal conviction of the person,

			 the crime for which and the court in which the person was convicted, and

			 (4) before the reasons therefor.

				

				(b)

				Applicability

				The amendments made by subsection (a) shall apply to—

				

					(1)

					applications for administrative relief and actions for judicial

			 review that are pending on the date of enactment of this Act; and

				

					(2)

					applications for administrative relief filed, and actions for

			 judicial review brought, after the date of enactment of this Act.

				

